Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on FormS-3 (No. 333-7 1896), Form S-3ASR (No. 333-155974) and Forms S-8 (No. 33-43006, No. 33-55065, No. 333-39735, No. 333-94329, No. 333-115905, No. 333-102602, No. 333-90764, No. 333-97745 and No. 333-150704) of Laboratory Corporation of America Holdings of our report dated February 24, 2010 relating to the financial statements, financial statement scheduleand the effectiveness of internal control over financial reporting, which appears in this Form 10-K. PricewaterhouseCoopers LLP Greensboro, North Carolina
